 SAFWAY STEEL SCAFFOLD CO.Safway Steel Scaffolds Company of GeorgiaandTeamsters Local Union No. 769,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,'Petitioner,andAircraft and Engine Maintenance and Over-haul,Building and Construction Manufacturing,Processing and Distribution and Allied IndustriesEmployees,Local 290,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America,'Petitioner.Cases 12-AC-7and 12-RC-431OCTOBER 24, 1968DECISION AND ORDERAMENDING CERTIFICATIONBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn February 17, 1959, in Case 12-RC-431, Local290 was certified as the collective-bargaining rep-resentative of certain employees of the Employer.'On June 4, 1968, Local 769 filed the instant petition,requesting that the certification be amended bysubstituting Local 769 for Local 290 as the certifiedbargaining representative of the Employer's employ-eesThe Employer opposed the granting of the amend-ment, contending,inter alga,that the unit employeeshad not properly authorized the change in theirbargaining representative, and that Local 769's peti-tion raised a question concerning representationwhich can be resolved only by the filing of arepresentation petition.A hearing was held on August 6 and 13, 1968, atMiami, Florida, before Herbert N. Watterson, HearingOfficer.Following the hearing, and by direction ofthe Acting Regional Director for Region 12, this casewas transferred to the National Labor RelationsBoard for original consideration. A beef has beenfiled by the employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the BoardfindsFollowing the Board certification of Local 290 asIHereinafter referredto as Local 7692Hereinafter referred to as Local 290.3 The unit was described as "All truck drivers,helpers andwarehousemen"at the Employer'sMiami,Florida, plant4 153 NLRB 417311the representative of the Employer's employees inFebruary 1959, Local 290 and the Employer enteredinto a collective-bargaining agreement having a termi-nal date of May 31, 1964. After negotiations for anew contract failed, Local 290, on July 1, 1964,called a strike, and thereafter, filed unfair laborpractice charges alleging violations of Section 8(a)(1),(3), and (5) of the Act. On June 24, 1965, followingthe issuance of a complaint, the Board issued itsdecision,' ordering the Respondent Employer,interalia,to bargain with Local 290. The United StatesCourt of Appeals, Fifth Circuit, granted enforcement,inmajor part, of the Board's Order,' including theorder to bargain.On February 1, 1966, Local 290 and Local 769weremerged,6 and Local 769 thereafter assumedcustody of the books and records of Local 290, aswell as the administration of all Local 290 contractsOn April 26, 1968, Local 769 notified the unitemployees that a special meeting would be held onMay 2, 1968, at which time a secret ballot electionwould be taken to determine if they desired to berepresentedby Local 769. At the meeting, theemployees were handed a ballot upon which wasprinted the following:Do you agree to a transfer of the certificationrights and bargaining rights which Teamsters Local290 had for employees of Safway Scaffold toTeamsters Local 769 and hereby authorize Team-sters Local 769 to be your bargaining representativein dealing with Safway Scaffold.The ballot contained a "Yes" and a "No" box. Theballoting resulted in nine votes being cast for, andnone against, the proposal.In its brief in opposition to the amendment, theEmployer relied, primarily, onRinker Materials Corp-oration,7inwhich the Board denied a petition toamend certification involving the same Locals asappear in the instant case.We find, however, thatRinker Materialsis inappo-site. The record there, like the instant case, reflected amerger in February 1966 of Locals 290 and 769.However, since it was not shown therein that the Unitemployees participated in the decision to merge theLocals, the Board dismissed the petition, but "with-out prejudice to Local 769's right to file a motion toamend the certification when it is in a position toshow that the unit employees have had an opportuni-ty to pass upon the transfer of representation fromLocal 290 to Local 769." Here, unlikeRinkerMaterials,the record shows that the unit employeeshave been accorded an opportunity to state theirposition on the transfer of certification rights, and as5 383 F 2d 273(C.A. 5), cert. denied 390 U.S. 955.6None of the unit employees herein participated in the vote on themerger7 162 NLRB No 156173 NLRB No. 52 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDto whether they wished to be represented by Local769, and they voted to do so in what we find to be aproperly conducted election.In these circumstances, and since the amendmentof the certification would insure to employees thecontinuity of their present organization and represen-tation,'we shall grant the Petitioner's request andsubstitute Local 769 as certified representative of theemployees in the unit. This amendment of thecertification is not, however, to be considered as anew certification or recertification.8 Emery Industries,Inc,148 NLRB 51, 53.ORDER AMENDING CERTIFICATIONIt is hereby ordered that the petition to amendcertification filed by Teamsters Local Union No. 769,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America be, and ithereby is, granted, and that the Certification ofRepresentatives issued in Case 12-RC-431 be a-mended by substituting "Teamsters Local Union No.769, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America" for"Aircraft and Engine Maintenance and Overhaul,Building and Construction Manufacturing, Processingand Distribution and Allied Industries Employees,Local 290, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America."